Title: From George Washington to Martha Mortier, 21 June 1781
From: Washington, George
To: Mortier, Martha


                        
                            Head Qrs 21st June 1781
                        
                        General Washington presents his compliments to Mrs Mortier and thanks her for her very polite attention to
                            Mrs Washington, who has so perfectly recovered, as to be able to set out for Virgina in a day or two— This being the case—
                            General Washington hopes Mrs Mortier will excuse his returning the several articles which she in so kind a manner sent up
                            by a Flag, assuring her at the same time that he shall ever entertain a grateful sense of this mark of her benevolence.

                    